Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 17/077,148, now USPN 11,400,240 filed on October 22, 2020, which is a Con of 15/854,062, now USPN 10,856,579 filed on December 18, 2017, which is a CON of PCT/EP2017/081410 filed on December 4, 2017, which claims benefit to EP 16205105.6 filed on December 19, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 20, 2022 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,856,579 and 11,400,240. Although the claims at issue are not identical, they are not patentably distinct from each other.


17/869,137
10,856,579
1. An aerosol-generating system comprising: a plurality of cartridges, the plurality of cartridges to form a cartridge assembly; and 





an aerosol-generating device including, a storage storing an aerosol-forming substrate, an airflow channel extending through the storage, 

a heater configured to heat a portion of the aerosol-forming substrate from the storage during use of the aerosol-generating system, and 

a power supply housing, the power supply housing including a power supply and a controller, the controller configured to control a supply of electrical power from the power supply to the heater, 

the aerosol-generating device being configured to receive the cartridge assembly at a downstream end of the aerosol-generating device.
1. An aerosol-generating system comprising: a plurality of cartridges, at least one cartridge of the plurality of cartridges including a first aerosol-forming substrate, the plurality of cartridges are configured for selective connection to each other to form a cartridge assembly; 

and an aerosol-generating device including, a storage storing a second aerosol-forming substrate, an airflow channel extending through the storage, 

an electric heater configured to heat a portion of the second aerosol- forming substrate from the storage during use of the aerosol-generating system, and 

a power supply housing, the power supply housing including a power supply and a controller, the controller configured to control a supply of electrical power from the power supply to the electric heater, 

the aerosol-generating device being configured to receive the cartridge assembly at a downstream end of the aerosol-generating device.
2. The aerosol-generating system according to claim 1, further comprising: a mouthpiece configured to connect to at least one of the cartridge assembly and the downstream end of the aerosol-generating device.
2. The aerosol-generating system according to claim 1, further comprising: a mouthpiece configured to connect to at least one of the cartridge assembly and the downstream end of the aerosol-generating device.
3. The aerosol-generating system according to claim 1, wherein the aerosol- generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, and the cavity is configured to receive the cartridge assembly.
3. The aerosol-generating system according to claim 1, wherein the aerosol-generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, and the cavity is configured to receive the cartridge assembly.
4. The aerosol-generating system according to claim 1, wherein each of the cartridges comprises a first connecting portion at a first end of the cartridge and a second connecting portion at a second end of the cartridge, and wherein the first connecting portion of each cartridge is configured to connect to the second connecting portion of one of the remaining cartridges.
4. The aerosol-generating system according to claim 1, wherein each of the cartridges comprises a first connecting portion at a first end of the cartridge and a second connecting portion at a second end of the cartridge, and wherein the first connecting portion of each cartridge is configured to connect to the second connecting portion of one of the remaining cartridges.
5. The aerosol-generating system according to claim 4, wherein the first connecting portions are configured to connect to the second connecting portions by an interference fit.
5. The aerosol-generating system according to claim 4, wherein the first connecting portions are configured to connect to the second connecting portions by an interference fit.
6. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned at the first end of the cartridge and a cartridge air outlet positioned at the second end of the cartridge.
6. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned at the first end of the cartridge and a cartridge air outlet positioned at the second end of the cartridge.
7. The aerosol-generating system according to claim 6, wherein each cartridge has a circular cross-sectional shape.
7. The aerosol-generating system according to claim 6, wherein each cartridge has a circular cross-sectional shape.
8. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned on a first side of the cartridge between the first end and the second end, and a cartridge air outlet positioned on a second side of the cartridge between the first end and the second end, and the first side is opposite the second side.
8. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned on a first side of the cartridge between the first end and the second end, and a cartridge air outlet positioned on a second side of the cartridge between the first end and the second end, and the first side is opposite the second side.
9. The aerosol-generating system according to claim 8, wherein each cartridge has a rectangular cross-sectional shape.
9. The aerosol-generating system according to claim 8, wherein each cartridge has a rectangular cross-sectional shape.
10. (New) The aerosol-generating system according to claim 8, wherein the aerosol- generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, the cavity is configured to receive the cartridge assembly, and the aerosol-generating device comprises at least one airflow blocking element positioned within the cavity to direct airflow through each of the cartridges of the cartridge assembly when the cartridge assembly is in the cavity.
10. The aerosol-generating system according to claim 8, wherein the aerosol-generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, the cavity is configured to receive the cartridge assembly, and the aerosol-generating device comprises at least one airflow blocking element positioned within the cavity to direct airflow through each of the cartridges of the cartridge assembly when the cartridge assembly is in the cavity.
11. The aerosol-generating system according to claim 10, wherein the at least one airflow blocking element comprises a set of one or more first airflow blocking parts extending from a first wall of the cavity and a set of one or more second airflow blocking parts extending from a second wall of the cavity opposite the first wall, the first airflow blocking parts are spaced apart along the first wall and the second airflow blocking parts are spaced apart along the second wall, and the first airflow blocking parts are offset from the second airflow blocking parts to define a serpentine airflow path through the cavity and the cartridge assembly when the cartridge assembly is in the cavity.
11. The aerosol-generating system according to claim 10, wherein the at least one airflow blocking element comprises a set of one or more first airflow blocking parts extending from a first wall of the cavity and a set of one or more second airflow blocking parts extending from a second wall of the cavity opposite the first wall, the first airflow blocking parts are spaced apart along the first wall and the second airflow blocking parts are spaced apart along the second wall, and the first airflow blocking parts are offset from the second airflow blocking parts to define a serpentine airflow path through the cavity and the cartridge assembly when the cartridge assembly is in the cavity.
12. The aerosol-generating system according to claim 6, wherein at least one cartridge of the plurality of cartridges comprises a first layer of porous material extending across the cartridge air inlet and a second layer of porous material extending across the cartridge air outlet.
12. The aerosol-generating system according to claim 6, wherein the at least one cartridge comprises a first layer of porous material extending across the cartridge air inlet, a second layer of porous material extending across the cartridge air outlet, and the first aerosol-forming substrate positioned between the first layer of porous material and the second layer of porous material.
13. The aerosol-generating system according to claim 1, wherein the storage comprises a porous carrier material, and the aerosol-forming substrate is on the porous carrier material.
13. The aerosol-generating system according to claim 1, wherein the storage comprises a porous carrier material, and the aerosol-forming substrate is on the porous carrier material.
14. The aerosol-generating system according to claim 13, further comprising: a liquid transfer element configured such that, in use, a portion of the aerosol- forming substrate is transported by capillary action along the liquid transfer element from the porous carrier material to the heater.
14. The aerosol-generating system according to claim 13, further comprising: a liquid transfer element configured such that, in use, a portion of the aerosol- forming substrate is transported by capillary action along the liquid transfer element from the porous carrier material to the heater.
15. The aerosol-generating system according to claim 14, wherein the storage, the heater and the liquid transfer element are in a vaporiser section, the vaporiser section comprising a vaporiser housing forming part of a device housing, and wherein the vaporiser housing comprises an upstream end configured to connect to the power supply housing and a downstream end defining a cavity configured to receive the cartridge assembly.
15. The aerosol-generating system according to claim 14, wherein the storage, the heater and the liquid transfer element are in a vaporiser section, the vaporiser section comprising a vaporiser housing forming part of a device housing, and wherein the vaporiser housing comprises an upstream end configured to connect to the power supply housing and a downstream end defining a cavity configured to receive the cartridge assembly.
16. The aerosol-generating system according to claim 1, wherein the aerosol- forming substrate is a liquid.
16. The aerosol-generating system according to claim 1, wherein the first aerosol-forming substrate is a solid and the second aerosol-forming substrate is a liquid.
17. The aerosol-generating system according to claim 1, wherein the storage is annular.
17. The aerosol-generating system according to claim 1, wherein the storage is annular.
18. The aerosol-generating system according to claim 5, wherein each of the cartridges comprises a single first connecting portion at the first end of the cartridge and a single second connecting portion at the second end of the cartridge.
18. The aerosol-generating system according to claim 5, wherein each of the cartridges comprises a single first connecting portion at the first end of the cartridge and a single second connecting portion at the second end of the cartridge.



17/869,137
11,400,240
1. An aerosol-generating system comprising: a plurality of cartridges, the plurality of cartridges to form a cartridge assembly; and 



an aerosol-generating device including, a storage storing an aerosol-forming substrate, an airflow channel extending through the storage, 
a heater configured to heat a portion of the aerosol-forming substrate from the storage during use of the aerosol-generating system, and 

a power supply housing, the power supply housing including a power supply and a controller, the controller configured to control a supply of electrical power from the power supply to the heater, 

the aerosol-generating device being configured to receive the cartridge assembly at a downstream end of the aerosol-generating device.
1. An aerosol-generating system comprising: a plurality of cartridges, the plurality of cartridges are configured for selective connection to each other to form a cartridge assembly; and 

an aerosol-generating device including, a storage storing an aerosol-forming substrate, an airflow channel extending through the storage, 
a heater configured to heat a portion of the aerosol-forming substrate from the storage during use of the aerosol-generating system, and

a power supply housing, the power supply housing including a power supply and a controller, the controller configured to control a supply of electrical power from the power supply to the heater,

the aerosol-generating device being configured to receive the cartridge assembly at a downstream end of the aerosol-generating device.
2. The aerosol-generating system according to claim 1, further comprising: a mouthpiece configured to connect to at least one of the cartridge assembly and the downstream end of the aerosol-generating device.
2. The aerosol-generating system according to claim 1, further comprising: a mouthpiece configured to connect to at least one of the cartridge assembly and the downstream end of the aerosol-generating device.
3. (New) The aerosol-generating system according to claim 1, wherein the aerosol- generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, and the cavity is configured to receive the cartridge assembly.
3. The aerosol-generating system according to claim 1, wherein the aerosol-generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, and the cavity is configured to receive the cartridge assembly.
4. The aerosol-generating system according to claim 1, wherein each of the cartridges comprises a first connecting portion at a first end of the cartridge and a second connecting portion at a second end of the cartridge, and wherein the first connecting portion of each cartridge is configured to connect to the second connecting portion of one of the remaining cartridges.
4. The aerosol-generating system according to claim 1, wherein each of the cartridges comprises a first connecting portion at a first end of the cartridge and a second connecting portion at a second end of the cartridge, and wherein the first connecting portion of each cartridge is configured to connect to the second connecting portion of one of the remaining cartridges.
5. The aerosol-generating system according to claim 4, wherein the first connecting portions are configured to connect to the second connecting portions by an interference fit.
5. The aerosol-generating system according to claim 4, wherein the first connecting portions are configured to connect to the second connecting portions by an interference fit.
6. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned at the first end of the cartridge and a cartridge air outlet positioned at the second end of the cartridge.
6. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned at the first end of the cartridge and a cartridge air outlet positioned at the second end of the cartridge.
7. The aerosol-generating system according to claim 6, wherein each cartridge has a circular cross-sectional shape.
7. The aerosol-generating system according to claim 6, wherein each cartridge has a circular cross-sectional shape.
8. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned on a first side of the cartridge between the first end and the second end, and a cartridge air outlet positioned on a second side of the cartridge between the first end and the second end, and the first side is opposite the second side.
8. The aerosol-generating system according to claim 4, wherein each cartridge comprises a cartridge air inlet positioned on a first side of the cartridge between the first end and the second end, and a cartridge air outlet positioned on a second side of the cartridge between the first end and the second end, and the first side is opposite the second side.
9. The aerosol-generating system according to claim 8, wherein each cartridge has a rectangular cross-sectional shape.
9. The aerosol-generating system according to claim 8, wherein each cartridge has a rectangular cross-sectional shape.
10. The aerosol-generating system according to claim 8, wherein the aerosol- generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, the cavity is configured to receive the cartridge assembly, and the aerosol-generating device comprises at least one airflow blocking element positioned within the cavity to direct airflow through each of the cartridges of the cartridge assembly when the cartridge assembly is in the cavity.
10. The aerosol-generating system according to claim 8, wherein the aerosol-generating device comprises a device housing defining a cavity at the downstream end of the aerosol-generating device, the cavity is configured to receive the cartridge assembly, and the aerosol-generating device comprises at least one airflow blocking element positioned within the cavity to direct airflow through each of the cartridges of the cartridge assembly when the cartridge assembly is in the cavity.
11. The aerosol-generating system according to claim 10, wherein the at least one airflow blocking element comprises a set of one or more first airflow blocking parts extending from a first wall of the cavity and a set of one or more second airflow blocking parts extending from a second wall of the cavity opposite the first wall, the first airflow blocking parts are spaced apart along the first wall and the second airflow blocking parts are spaced apart along the second wall, and the first airflow blocking parts are offset from the second airflow blocking parts to define a serpentine airflow path through the cavity and the cartridge assembly when the cartridge assembly is in the cavity.
11. The aerosol-generating system according to claim 10, wherein the at least one airflow blocking element comprises a set of one or more first airflow blocking parts extending from a first wall of the cavity and a set of one or more second airflow blocking parts extending from a second wall of the cavity opposite the first wall, the first airflow blocking parts are spaced apart along the first wall and the second airflow blocking parts are spaced apart along the second wall, and the first airflow blocking parts are offset from the second airflow blocking parts to define a serpentine airflow path through the cavity and the cartridge assembly when the cartridge assembly is in the cavity.
12. The aerosol-generating system according to claim 6, wherein at least one cartridge of the plurality of cartridges comprises a first layer of porous material extending across the cartridge air inlet and a second layer of porous material extending across the cartridge air outlet.
12. The aerosol-generating system according to claim 6, wherein at least one cartridge of the plurality of cartridges comprises a first layer of porous material extending across the cartridge air inlet and a second layer of porous material extending across the cartridge air outlet.
13. The aerosol-generating system according to claim 1, wherein the storage comprises a porous carrier material, and the aerosol-forming substrate is on the porous carrier material.
13. The aerosol-generating system according to claim 1, wherein the storage comprises a porous carrier material, and the aerosol-forming substrate is on the porous carrier material.
14. The aerosol-generating system according to claim 13, further comprising: a liquid transfer element configured such that, in use, a portion of the aerosol- forming substrate is transported by capillary action along the liquid transfer element from the porous carrier material to the heater.

14. The aerosol-generating system according to claim 13, further comprising: a liquid transfer element configured such that, in use, a portion of the aerosol- forming substrate is transported by capillary action along the liquid transfer element from the porous carrier material to the heater.

15. The aerosol-generating system according to claim 14, wherein the storage, the heater and the liquid transfer element are in a vaporiser section, the vaporiser section comprising a vaporiser housing forming part of a device housing, and wherein the vaporiser housing comprises an upstream end configured to connect to the power supply housing and a downstream end defining a cavity configured to receive the cartridge assembly.
15. The aerosol-generating system according to claim 14, wherein the storage, the heater and the liquid transfer element are in a vaporiser section, the vaporiser section comprising a vaporiser housing forming part of a device housing, and wherein the vaporiser housing comprises an upstream end configured to connect to the power supply housing and a downstream end defining a cavity configured to receive the cartridge assembly.
16. The aerosol-generating system according to claim 1, wherein the aerosol- forming substrate is a liquid.
16. The aerosol-generating system according to claim 1, wherein the aerosol-forming substrate is a liquid.
17. The aerosol-generating system according to claim 1, wherein the storage is annular.
17. The aerosol-generating system according to claim 1, wherein the storage is annular.
18. The aerosol-generating system according to claim 5, wherein each of the cartridges comprises a single first connecting portion at the first end of the cartridge and a single second connecting portion at the second end of the cartridge.
18. The aerosol-generating system according to claim 5, wherein each of the cartridges comprises a single first connecting portion at the first end of the cartridge and a single second connecting portion at the second end of the cartridge.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Florack et al. (US Pub. 2021/0145051)
Batista (EP 3166430)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
12/14/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761